Title: To James Madison from Thomas Wilson, 17 October 1812
From: Wilson, Thomas
To: Madison, James


(Essay)
Sir,Erie, Pennsylvania, October 17th. 1812
The Indians must be either enslaved, exterminated, deprived of forign aid and, for a time at least, of arms; or they will during our wars continue more and more to scourge our extended frontiers.
To cut off British intercourse by the St. Lawrence and prohibit all supplies of guns from any source to any Indian whatever seem to be at once the most practicable and effectual measures; But to hold as hostages a number of the most leading amongst even those tribes who profess friendship but are suspicious ought not in the mean time to be neglected.
The fullness of time is now come when an effective Naval force of some description must be erected and maintained. This truth is demonstrated by 1st. the arguments in congress last winter 2d. by the facts and experience of last summer, and 3d by the geographical structure of the American continent. The Mississippi waters a country like a world in itself, and will soon conduct to the “high way of nations” more tonnage than all the other rivers &c. of America. Its mouth is but 1560 miles from Porto Bello and that but 54 from Panama; Possession if obtained while favourable opportunities occur, of these ports and the intervening Isthmus can be forever maintained with the command of trade to china by the united States. This is evident. The cheapness and inexhaustable abundance of provisions and Naval materials which this river will afford, together with the shortness of passage to the Isthmus; defies alike in war or Peace the power and competition of Great Britain. That power must build & victual a Navy for this trade by purchases at five times our prices and then transport four times our distance, through Stormy Seas. The odds is more than 20 to one. This subject is connected with futurity indeed; but it is wise to look forward.
In the mean time our safety most immediately depends upon the preparation of a vigorous land force—not that it is escentially necessary to make extraordinary sacrifices solely with a view to the Speedy conquest of all the Canada’s. We can easily take and maintain possession of the St. Lawrence above Quebec by a well concerted arrangement for the speedy augmentation and reduction from time to time of an army which must be stationed for this purpose at or near three river point. When this is effected the country is conquered. The fortress below remains; and unless a favourable opportunity occurs for the purpose it may not be best to attempt its hasty reduction. It would cost more than it will for a long time be worth. Without peace or a navy we cannot use its advantages; and would have it, with others, to maintain at much hazard and expense. The British will probably be most distressed by holding it occupied and defended as it must be by strong land and Naval forces, and these maintained at enormous expense without advantage in return.
But at all events we must have a Strong and Stationary force on the St. Lawrence with the best possible arrangement for the Speedy transportation of troops and Stores between that and the Hudson. The Fleet of Britain gives her the great advantage of coming by Surprize; not to the St. Lawrence only—but desperate attemps may be made on the Shores of the a[t]lantic. To embody troops with speed and move them with rapidity must become a principle object. In these respects our greatest defects exist at present. An Army can be embod[i]ed in England and landed at Norfolk in less time than we can raise 2000 militia men in one state and station them in another in many instances.
Contracts must be liberal in proportion to the despatch required and importance of the object in view. This will prove real economy: a contract for provisions ought not to be suffered at Starving prices but such as will command the exertions and the capital of able men.
In providing Arms and ships something should be done to give fame to America and to the age. It is practicable. By a single contract for 200,000 muskets at $10 each a perfection in their quality and facility in construction may be acquired that would ensure all additional supplies at $4 and of the best—in a few years time a gun for every man and not a workman robbed from other trades. This alone would humble Europe—and prove us able to suceed in every necessarey branch.
The writer of this is ready to engage by Contract all he asserts so far as relates to subjects of contract—would he make a fortune by that proposed for guns? He would; he ought; and thus devote that fortune to his country in its applications, so as to realize whatever effect he promises from what he states. As in the instance of Muskits he will contract to furnish 200000 at $10 in four years and 600,000 more at $4.00 each (100,000 Yearly). In this proposition the writer states a more naturel and common effect of a given cause—one however to which due attention is rare. In general the effect is not closely enough observed and ascertained—and all Governments more or less neglect to avail themselves of it to due advantage. They neglect the latter Stipulation; and thus suffer the advantage to be engrossed by the Spirit of monopoly and patent right. It is however a principle, properly applied and managed, that will not fail to accomplish whatever is practicable. I am Sir with high respect Your Obt. Servt.
Thos. Wilson
The rolling or whirling of cannon-balls in firing might be prevented by a thin socket of sheet-iron, in the cylinder form, but terminating at one end in a semiglobe, the axis equal to that of the balls and cut in two equal segments lengthwise, quite assunder (except a very small space at the bottom) so as to part from the ball immediately at the muzzle.
